Citation Nr: 1423129	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-22 541A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1987 to May 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This case was previously before the Board in November 2012, at which time the Board reopened and remanded the claim for entitlement to service connection for asthma.  The Board also remanded claims for entitlement to service connection for a right knee disability and a back/neck disability.  In a February 2013 rating decision, service connection was granted for right knee patellar tendonitis, a chronic low back strain, and a cervical spine strain, all effective March 8, 2005.  The award of service connection represents a full grant of the benefits sought on appeal and the claims for  entitlement to service connection for a right knee disability and a back/neck disability are no longer before the Board.  The claim for service connection for asthma has now returned to the Board for further appellate action.


FINDING OF FACT

On April 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant through his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


